Title: To George Washington from Francis Mulligan, 12 June 1795
From: Mulligan, Francis
To: Washington, George


          
            May it please Your Excellency.
            Philadelphia June 12th 1795
          
          The constant Inconveniencies arising, and the Impositions practiced, on American Vessels, Trading to French ports, In the West Indies, are Circumstances, I presume, which have already reached your notice.
          Should your Excellency, in that Case, Judge it exspedient, to appoint a Consul for those Ports, I beg leave to offer, my Ser[v]ices for that Mission, I am well acquanted, with the Country, the Language, and the Commerce, equally So, I hope I should Discharge, the duties of that appointment, With the Same Integrity, that I have through life, in every Charge committed to my care.
          I have been for the last four Years, Engaged, in the Collection of the Revenues, A bussiness, in itself that required, the most Unremitting zeal, Patience, and Perseverance, and which has Ultimately, Contributed, Beyond my Sanguine Exspectations, from a Source, meeting Such opposition in its commencement, for which I have had no kind of Compensation, in proportion, to the Services Which the Law Required to have done.
          As to my Conduct, and Qualifications, I beg leave to refer Your Excellency, to Sundry recommendatory letters, Particularly Those addressed to the secratary, and Commissioner, of the Revenue, the Honorable Pierce Butler, the Honorable Jacob Reed, Esqrs., Senators, from the State of South Carolina The

Honorable John Langdon Esquire from New Hamshire Whose Knoledge of me, I hope will enable them to afford Your Excellency, every Satisfactory Information, respecting me, that may be necessary. I am with profound Respect Your Excellency’s Mo. obt Humble, Servt
          
            Francis MulliganCollector of the Revenue For the City of Charleston First Division of the First Survey
          
        